DETAILED ACTION

This office action is in response to the remarks and amendments filed 8/13/2021.  Claims 1-2, 4-5, and 10-11 are pending.  Claims 1-2, 4-5, and 10-11 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0200775 to Durden in view of US Patent 7,028,353 to Waldman et al. (“Waldman”).
Claim 1.  A folding structure for a mattress (Durden, Fig. 1 #100; mattress is seen at #50 in Fig. 3), the folding structure comprising: a bearing surface with a cushion portion to rest a person's head (Durden, Fig. 1 #180 teaches a bearing surface with a cushion); the bearing surface being configured to be placed on a mattress to support a person's head or other body part (Durden, Fig. 1, cushion #180 is intended as a “back rest” and is inherently capable of supporting a person’s head or other body part); the bearing surface being configured to be pivotable to tilt from an about horizontal support position (Durden, paragraph [0011] teaches “The actuator is operable to rotate the back rest from a flat lying position (horizontal position)”) on the mattress to a plurality of variable angles up to a tilted position less than 90 degrees (Durden Fig. 1) for supporting a person's head at variable angles (Durden paragraph [0011] teaches “and may set the back rest to any position there between”), and a support structure (Durden, Fig. 1, #110) comprising at least one hinge area (Durden, Fig. 3, #128) with the bearing surface, the support structure being configured to fit externally to and removably from the mattress (Durden, Fig. 3), the support structure comprising two pairs of brackets (Durden teaches two pairs of brackets at Fig. 5, #’s 160 that are similar to those of the claimed invention, however Durden does not teach Applicant’s specifically claimed shape; Waldman teaches a similar apparatus which includes brackets that clamp onto a mattress as seen in at least Fig. 2; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the brackets #’s 160 with the brackets of Waldman Fig. 2, such that the leg assemblies of Durden are located on side tubes #122 in Durden Figs. 4-5 rather than the location shown on the end tube #121, providing this change of location would allow for the legs of Durden to be farther apart, thereby providing a more stable apparatus that is more stable and more able to resist horizontal tilting when a user leans on a single arm rest; in the proposed modification, the bracket of Waldman Fig. 2 which attaches to #11f would instead attach to Durden’s side tube #122), each pair being formed by: an upper L-shaped bracket including a substantially horizontal section (Waldman, Fig. 2; horizontal section of upper bracket located so that the bearing surface is rotatable about an axis passing through the hinge area (Durden, Fig. 3, hinge is seen at #128) positioned at one end portion of the substantially horizontal section of the upper L-shaped bracket (Applicant’s axis location is interpreted as that which is seen in Applicant’s Figs. 1-4; Examiner notes that the hinge #400 is located near the end of the upper horizontal section, but that the horizontal section also extends beyond the hinge#400; Durden teaches a “hinge area” that is located at an “end portion” of upper horizontal section; the hinge being seen unlabeled, a the rightmost portion of beam #110 in Durden Fig. 7); and a substantially vertical section arranged to form an angle of approximately 90 to the substantially horizontal section (Waldman, Fig. 2; vertical section of upper bracket is seen at reference character #13), and a lower L-shaped bracket including: a substantially horizontal portion to be below a lower surface of the mattress (Waldman, Fig. 2; horizontal section of lower bracket is seen at reference character #13a); and a substantially vertical section arranged forming an angle of approximately 90 to the substantially horizontal section (Waldman, Fig. 2; vertical section of lower bracket is seen at reference character #16); each upper L-shaped bracket being operatively and adiustably disposed in connection with each lower L-shaped bracket to define a C-shaped section (C-shaped section can be seen in Waldman Fig. 2) member adapted to fit a variably defined thickness of a mattress (the apparatus of Waldman is adjustable in height, see column 1, lines 35-38; additionally Durden teaches adjustable height in at least paragraph [0024]) with each lower L-shaped bracket in each pair having the substantially horizontal portion thereof arrangeable to be disposed below a lower surface of the mattress (Durden, Fig. 3); the hinge area being arranged in a remote position in and away from an edge of the mattress (Durden, Fig. 3, hinge is seen at #128) toward an inside thereof at a distance equal to or substantially longer than one dimension of the bearing surface (Durden, Fig. 3, hinge #128 is located at a distance from the edge of the bed that is seen to be approximately equal to the length of back support a human head (the cushion #180 of Durden is sized such that it is capable of supporting a human head).
Claim 2.  The structure according to claim 1, the support structure having a first dimension which is variable to fit the thickness of a mattress (the apparatus of Waldman is adjustable in height, see column 1, lines 35-38; additionally Durden teaches adjustable height in at least paragraph [0024])
Claim 4.  The structure according to claim 1, the bearing surface being formed by a substantially rigid plane (Durden, Fig. 6, #130).
Claim 5.  The structure according to claim 1, the bearing surface being formed by a perimetric structure surrounding an at least substantially flexible element (Applicant’s “perimetric structure” is understood from Applicant’s paragraph [0005] to be a fabric structure; Durden teaches a cushion #180 but does not teach a flexible fabric element; Waldman teaches a frame #’s 25, 26, 27, and 28 which holds a netting #61; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Durden with a fabric netting instead of a cushion in order to make the apparatus lighter and more compact for transport and storage).
Claim 10.  
Claim 11.  The structure according to claim 10, said section members of the support structure being connected by at least one cross member (Durden, Fig. 4, #121).



Response to Applicant's remarks and amendments

Regarding rejections of claims 1 and 14 under 35 USC 112(b), Applicant has amended the claim language, or cancelled the claims, and the rejections have been withdrawn.
With respect to claim 1, Applicant argues on pages 7-9 of Applicant’s remarks that the cited prior art of Durden and Waldman in combination do not teach the recited invention of Applicant’s claim 1.  Examiner respectfully disagrees.  Applicant argues that the elements required for a proper KSR rejection have not been elaborated.  However, this is not the case, as will be discussed further below.  Applicant makes several arguments with respect to the manner of combining the prior art and indicates with a great deal of detail how Applicant does not feel that the art of Durden is combinable with the art of Waldman.  Examiner agrees that the proposed combinations of the prior art, as presented in detail drawings in Applicant’s remarks, does seem difficult to combine from a KSR perspective.  However, the proposed combinations are not what has been proposed by the Examiner.  On page 8 of remarks, Applicant argues that the combination is improper because once combined, “rail portions 22 in Waldman’s structure applied to Durden could not be freely pivoted for bringing it into a horizontal position as in the claimed structure”.  However, this functionality is taught by Durden alone (Durden, paragraph [0011] teaches “The actuator is operable to rotate the back rest from a flat lying position (horizontal position)”), and Examiner has not proposed any modification to these structures or this functionality.  The modification proposed by Examiner is simply that the location of the attachment arms on the apparatus of Durden be modified to be farther apart, thereby providing 
Applicant further argues on page 9 of Remarks, that providing the proposed modification would cause an apparatus “that can not suitably be placed near a wall” (see Applicant’s detail drawing, upper drawing on left, page 9).  However this proposed modification that Applicant has provided is not the modification proposed by Examiner in the combination of the prior art.  The only modification to Durden that Examiner has proposed is to move the legs of Durden to a wider stance for stability, and to use construction details in Waldman where these details are not provided in detail in Durden; specifically the vertical component of the C-portion of the brackets of Durden as seen at #’s 161, 162, and 163 Durden Fig. 2, are proposed to be replaced by the structures found Waldman Fig. 2, specifically #’s 13 and 16.  In other words, the argument that Applicant is making regarding the placement and attachment of the structures of Durden as they are placed upon a mattress do not apply to the proposed combination of the prior art because Examiner is not proposing to combine the prior art in the manner against with Applicant is arguing.
Regarding the requirements for a rejection under KSR, Examiner notes that all of the elements of the claimed invention are found in either Durden or Waldman, that there is a motivation to place the legs of Durden in a wider stance as seen in Waldman (at least for greater stability), and further that to the degree that details of the legs of Durden are not disclosed in the prior art of Durden, they are nonetheless known in the prior art of Waldman, and that one of ordinary skill would have recognized that the structures of Waldman could have been predictably used to provide the functionality of the legs of Durden (given that Durden does not provide details of these structures which are already known in the prior art).
Examiner additionally notes that while the above rejections are based upon the teachings Durden and Waldman, that various other prior art teachings exist which have been .
	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Primary Examiner, Art Unit 3673